Citation Nr: 1403735	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  04-05 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for gastroesophageal reflux disease (GERD) to include as secondary to service-connected inactive pulmonary tuberculosis with pleural scarring.

2. Entitlement to service connection for a lung disability, claimed as interstitial lung disease, to include as secondary to service-connected inactive pulmonary tuberculosis with pleural scarring.

3. Entitlement to service connection for chronic obstructive pulmonary disease (COPD) to include as secondary to service-connected inactive pulmonary tuberculosis with pleural scarring.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from May 1950 to May 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2003 and December 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2004, a hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  The Veteran was afforded an opportunity to appear at a new Board hearing, and in December 2013 responded that he does not desire a new Board hearing.  This case has been reassigned to the undersigned VLJ.  See 38 C.F.R. § 19.3(b) (2013).

This case was previously before the Board in June 2011, at which time the Board issued a decision denying the claims on appeal.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a February 2013 memorandum decision, vacated the Board's decision and remanded the claims for further consideration.  The case is once again before the Board for appellate review.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Following the issuance of the February 2013 memorandum decision, the Veteran's representative submitted additional argument and evidence obtained from the internet.  This evidence was received after certification of the appeal to the Board, and hence, was not reviewed by the Agency of Original Jurisdiction (AOJ).  The Veteran's representative specifically requested that the newly submitted evidence be reviewed by the AOJ prior to a Board decision.  Pertinent evidence must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2013).  Thus, the Board must remand this appeal so that the AOJ may review this evidence and, if the claim remains denied, include such evidence in a SSOC.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Review the expanded record, determine whether such additional evidence warrants additional development of the record to include a supplemental medical opinion, and readjudicate the issues of entitlement to service connection for GERD, a lung disability and COPD, each to include as secondary to service-connected inactive pulmonary tuberculosis with pleural scarring.  Unless the benefit sought on appeal is granted, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


